SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

999
CAF 14-00859
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF JEREMIAH C. SCHOLL,
PETITIONER-APPELLANT,

                      V                                          ORDER

BRANDI L. MITRI, RESPONDENT-RESPONDENT.


ELIZABETH CIAMBRONE, BUFFALO, FOR PETITIONER-APPELLANT.

THE VALLONE LAW FIRM, PLLC, CHEEKTOWAGA (ERIC T. VALLONE OF COUNSEL),
FOR RESPONDENT-RESPONDENT.

KEITH I. KADISH, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Deanne M.
Tripi, J.), entered May 2, 2014 in a proceeding pursuant to Family
Court Act article 6. The order directed that petitioner shall have
supervised visitation with the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court